     Case 5:20-cv-01898-JWH-KS Document 26 Filed 01/27/21 Page 1 of 1 Page ID #:106




 1                                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      JESSE CHACON,                     ) NO. EDCV 20-1898-JWH (KS)
11                                      )
                      Plaintiff,
12                                      )
              v.                        ) JUDGMENT
13                                      )
14    RALPH DIAZ, et al,                )
                                        )
15                    Defendants.       )
16    _________________________________ )
17
18          Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19    States Magistrate Judge, it is hereby ORDERED, ADJUDGED, and DECREED that this
20    action is dismissed. Plaintiff’s federal claims are dismissed with prejudice, and Plaintiff’s
21    state claims are dismissed without prejudice.
22
23    DATED: January 27, 2021
24                                                    _____________________________________
25                                                            JOHN W. HOLCOMB
                                                        UNITED STATES DISTRICT JUDGE
26
27
28

                                                  -1-
